Exhibit 12(a) Computation of Ratio Earnings to Fixed Charges (dollars in thousands) Fiscal Year Ended June 30, Earnings: Income (loss) before income taxes $ 50,174 $ 41,239 $ 26,371 Unconsolidated affiliates' interests, net - - - Amortization of capitalized interest 10 10 10 Interest expense and other related financing costs 8,778 9,020 11,126 Interest portion of rent expense 9,991 10,335 10,323 Adjusted earnings $ 68,953 $ 60,604 $ 47,830 Fixed Charges: Interest expense and other related financing costs $ 8,778 $ 9,020 $ 11,126 Interest portion of rent expense 9,991 10,335 10,323 Total fixed charges $ 18,769 $ 19,355 $ 21,449 Ratio of earnings to fixed charges 3.67 3.13 2.23 (1) One-third of rent expense is considered representative of the interest factor within rent expense
